  Case 1:08-cr-00391-VM Document 49 Filed 04/12/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               4/12/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               08 CR 391(VM)
          -against-              :            DECISION AND ORDER
                                 :
RAFAEL CAJIGAS,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated September 8, 2020, defendant Rafael

Cajigas (“Cajigas”) moved for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (Dkt. No. 41.) The Court denied the

motion on November 11, 2020. United States v. Cajigas, No. 08

CR 391, 2020 WL 6625210 (S.D.N.Y. Nov. 11, 2020); see also

Dkt. No. 42.

     Now pending before the Court is an undated letter from

Cajigas, filed April 5, 2021, seeking appointment of counsel

to assist Caijgas in moving for reconsideration of the Court’s

previous order denying compassionate release. (See “Motion,”

Dkt. No. 48.) For the reasons set forth below, the Motion is

DENIED.

     In criminal matters, the right to appointed counsel

“extends to the first appeal of right, and no further.”

Starkes v. United States, No. 20 Civ. 0265, 2020 WL 230944,

at *1 (S.D.N.Y. Jan. 15, 2020) (quoting Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987)). For defendants, like


                                  1
  Case 1:08-cr-00391-VM Document 49 Filed 04/12/21 Page 2 of 5




Cajigas, bringing motions under Section 3582, the decision

whether to appoint counsel “rest[s] in the discretion of the

district court.” United States v. Cirineo, 372 F. App'x 178,

179 (2d Cir. 2010). Here, the Court finds that the appointment

of counsel is unwarranted given the Motion’s low likelihood

of success. Id. (quoting United States v. Reddick, 53 F.3d

462, 465 n.2 (2d Cir. 1995) (noting “that the merits of the

motion will be a ‘significant factor’ in the exercise of that

discretion”)); see also Hodge v. Police Officers, 802 F.2d

58, 60 (2d Cir. 1986) (“[C]ounsel is often unwarranted where

the indigent's chances of success are extremely slim.”).

     Reconsideration     is   “an       extraordinary   remedy   to   be

employed sparingly.” In re Health Mgmt. Sys., Inc. Sec.

Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000). As the

Second Circuit has explained, the standard for granting a

motion to reconsider “is strict, and reconsideration will

generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked --

matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major

grounds justifying reconsideration are ‘an intervening change

of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice.’”


                                    2
    Case 1:08-cr-00391-VM Document 49 Filed 04/12/21 Page 3 of 5




Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992) (citation omitted); accord Kolel

Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr.,

729 F.3d 99, 104 (2d Cir. 2013). “[A] motion to reconsider

should not be granted where the moving party seeks solely to

relitigate an issue already decided.” Shrader, 70 F.3d at

257.

       On the present Motion, Cajigas represents that he became

seriously ill when he recently contracted COVID-19 because of

an    outbreak     at     Federal      Correctional    Institution      (“FCI”)

Schuylkill        where    he     is   incarcerated.       This,   he   argues,

entitles him to compassionate release under 18 U.S.C. § 3582.1

While a defendant’s recent recovery from COVID-19 does not

preclude      a     finding       of     extraordinary       and   compelling

circumstances, here Cajigas has not argued that the Court

might reasonably have reached a different conclusion because

of his recent diagnosis. See Shrader, 70 F.3d at 257.

       Nevertheless,        the     Court     need   not   determine    whether

extraordinary and compelling circumstances exist in this case


1 The Court notes that Cajigas seeks relief under 18 U.S.C. § 3582 and 18
U.S.C. § 4205(s). The Court will not consider the latter statute because
Cajigas likely meant to cite Section 4205(g), the original compassionate
release statute, which has since been repealed. See United States v.
Rivera, No. 86 CR 1124, 2020 WL 2094094, at *3 (S.D.N.Y. May 1, 2020)
(citing 28 C.F.R. § 572.40(a) (1992)). Section 4205(g) applies only to
inmates serving sentences imposed before the effective date of the
Sentencing Reform Act (“SRA”) of 1984. Id. at *3. Thus, inmates such as
Cajigas, who were sentenced after the SRA went into effect, “must avail
themselves of § 3582(c)(1)(A).” Id.


                                          3
  Case 1:08-cr-00391-VM Document 49 Filed 04/12/21 Page 4 of 5




in light of Cajigas’s recent COVID-19 infection. Cajigas’s

Motion fails for the independent reason that he has not

provided any basis for the Court to revisit its analysis of

the sentencing factors under 18 U.S.C. § 3553(a). See 18

U.S.C.    §    3582(c)(1)(A)     (noting       that    if    the    court    finds

extraordinary and compelling reasons warranting relief, it

shall consider “the factors set forth in section 3553(a) to

the extent that they are applicable”). As the Court previously

stated, an innocent bystander was killed and another person

was seriously injured in connection with Cajigas’s criminal

conduct. Cajigas, 2020 WL 6625210, at *3. In light of the

serious nature of the offense conduct, the Court found, among

other things, that a sentence reduction would not adequately

reflect       the   severity   of     Cajigas’s       offense.      Id.    Because

Cajigas       has   not    provided    any     reason       the    Court    should

reconsider this determination, his Motion would likely fail.

The Court therefore denies his request for appointment of

counsel. See Cirineo, 372 F. App'x at 179.

     Accordingly, it is hereby

     ORDERED        that   defendant        Rafael    Cajigas’s      motion    for

appointment of counsel (Dkt. No. 48) is DENIED. The Clerk of

Court is directed to mail a copy of this Order to Rafael

Cajigas, Register Number 70495-054, Schuylkill FCI, Federal




                                        4
 Case 1:08-cr-00391-VM Document 49 Filed 04/12/21 Page 5 of 5




Correctional   Institution,    P.O.   Box   759,   Minersville,   PA

17954-0759, and note service on the docket.


SO ORDERED.

Dated: New York, New York
       12 April 2021


                                       _______________________
                                             Victor Marrero
                                                U.S.D.J.




                                 5
